SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to Commission File Number 000-54933 IMMUNE THERAPEUTICS, INC. (Exact name of small business issuer as specified in its charter) Florida 59-3226705 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 37 North Orange Ave, Suite 607, Orlando, FL 32801 (Address of principal executive offices) 888-613-8802 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesþNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo. Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyþ Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act: YesoNoþ As of November 16, 2015 there were 177,989,533 shares of Common Stock outstanding. EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A (“Amendment No.1”) to Immune Therapeutics, Inc.’s (the “Company”) Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2015 (the “Original Filing”), is being filed solely for the purposes of amending the cover page to the Original Filing wherein it incorrectly stated that the Company had 117,990,052 shares of Common Stock outstanding as of November 16, 2016. The Company actually had 177,989,533 shares of Common Stock outstanding as of such date, as correctly above indicated. All other references in the Original Filing to the Company’s issued and outstanding sharesstated the correct figures. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Immune Therapeutics, Inc. Date: December 22, 2015 By: /s/Noreen Griffin Noreen Griffin Chief Executive Officer Immune Therapeutics, Inc. Date: December 22, 2015 By: /s/Peter Aronstam Peter Aronstam Chief Financial Officer
